Case 1:18-cv-00950-LO-JFA Document 69 Filed 01/03/19 Page 1 of 1 PageID# 858




                               UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


   SONY MUSIC ENTERTAINMENT,el ai.

                          Plaintiffs.
                                                    Case No. l:i8-cv-00950-LO-JFA
                   V.



   COX COMMUNICATIONS,INC., et ai..

                         Defendants.

                                              ORDER                            ^
                                                ClMoT 0O-6'2>)
           UPON CONSIDERATION of Defendants' motioi^pursuant to Rule 26 of the Federal
  Rules of Civil Procedure, and Local Civil Rule 5, for an order to file the Confidential Declaration

  of Brent K. Beck in Support of Cox's Opposition to Plaintiffs" Motion to Compel (Dkt. 62), which

  constitutes or discusses confidential business information belonging to Cox. and finding that
                           AID c>^:5pc6dvv Ws                            Tnov Vimg Aa.              sc;
  proper notices have been given, that sealing is warranted, and no alternative wilrsuffice, it is        j'?S 5
                                   /S                                                                          /
  hereby

           ORDERED that the motion is GRANTED,and these materials shall remain under seal until

  further order ofthe Court.


                            ENTERED this          day ofDijuuiibn 2010.

  Alexandria, Virginia

                                                                  /.s/
                                                          Jolin F. Anderson
                                                  United States Magistrate Judge
